Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 are allowed in view of amendment and applicant’s argument filed on 05/05/2022.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art is Shigesato (CN1461357A).
Shigesato discloses a single oriented silicon sheet comprising a steel sheet as base steel sheet, a tension insulation film (i.e. claimed insulation coating) and amorphous silicon dioxide as main film-like external oxidized oxide film in the interface of the base steel sheet and the tension insulation film (i.e. presently claimed intermediate layer arranged in contact with the base steel sheet). 
Since a section area ratio of an granular oxide relative to the external oxidized oxide film is 2% or more, the area of granular oxide reads on instant claimed local oxidized area. Hence, a thickness of film-like external oxidized oxide film where the granular oxide is included and a thickness where the granular oxide is not included are expected.
However, even if broad range of film thickness of an external oxidized oxide film being 2-500 nm overlaps instant claimed thickness, Shigesato does not expressly disclose the thickness of film-like external oxidized oxide film where the granular oxide is included and thickness of film-like external oxidized oxide film where the granular oxide is not included as required by instant claims 1, 3- 4.
  Applicant has demonstrated criticality of two process conditions on claimed feature “a thickness of the intermediate layer in the areas where the local oxidized area is included is 50 nm or more, and a thickness of the intermediate layer in the areas where the local oxidized area is not included is less than 50 nm” as required by instant claim 1 as follows:
Comparative Example A10 (Instant application specification Table 2) shows that claimed feature cannot be obtained when the dew point during the cooling stage for forming the intermediate layer is not maintained at lower than those during the soaking stage thereof, even when the dew point during the cooling stage for baking the coating solution is favorably maintained lower than those during the soaking stage thereof. 
Moreover, Comparative Example All shows that claimed technical feature (A) is not obtained when the dew point during the cooling stage for baking the coating solution is not maintained lower than those during the soaking stage thereof, even when the dew point during the cooling stage for forming the intermediate layer is favorably maintained lower than those during the soaking stage thereof.
The claimed feature can only be achieved by inseparably and comprehensively controlling both conditions as mentioned above. Shigesato neither discloses nor suggests controlling both of the above conditions such that the dew point during the cooling stage for forming the intermediate layer be maintained lower than those during the soaking stage thereof, and that the dew point during the cooling stage for baking the coating solution be maintained lower than those during the soaking stage thereof.
Since it is not common general technical knowledge to inseparably and comprehensively control both conditions as mentioned above, it is impossible to conclude that Shigesato “necessarily” includes or exhibits claimed feature, or that this feature would be “expected” in Shigesato. 
In addition, since it is not common general technical knowledge to inseparably and comprehensively control both conditions as mentioned above, a skilled artisan would not and could not have arrived at claimed  feature based on the teachings of Shigesato.
No prior art can be found to disclose the claimed feature as required in instant claim 1.
Hence, instant claims 1-5 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515.  The examiner can normally be reached on 9am-5:30pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNY R WU/Primary Examiner, Art Unit 1733